Exhibit 10.4

TRANSITION SERVICES AGREEMENT
US 2844871v.16
THIS TRANSITION SERVICES AGREEMENT is entered into on November 25, 2014, to be
effective for all purposes as of the Effective Time, by and between Occidental
Petroleum Corporation, a Delaware corporation (“OPC”), and California Resources
Corporation, a Delaware corporation (“CRC”).
RECITALS
The board of directors of OPC has determined that it is in the best interests of
OPC and its stockholders to create a new publicly traded company that shall
operate the CRC Business.
OPC and CRC have entered into a Separation and Distribution Agreement dated as
of the date hereof (the “Separation Agreement”).
OPC and CRC deem it to be appropriate and in the best interests of OPC and CRC
that OPC provide certain Services to CRC and CRC provide certain Services to
OPC, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the forgoing and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
Article I
DEFINITIONS
Section 1.1    Definitions. Unless otherwise defined herein, each capitalized
term shall have the meaning specified for such term in the Separation Agreement.
As used in this Agreement:
(a)    “Additional Services” means the Additional OPC Services (as defined in
Section 3.2(a)) or the Additional CRC Services (as defined in Section 3.2(b)),
individually, or the Additional OPC Services and the Additional CRC Services,
collectively, as the context may indicate. Any Additional Services provided
pursuant to this Agreement shall be deemed to be “Services” under this
Agreement.
(b)    “Agreement” means this Transition Services Agreement together with those
portions of the Separation Agreement referenced herein and all Annexes attached
hereto and incorporated herein by this reference and all amendments,
modifications and changes hereto and thereto.
(c)    “Authorized Representative” means, for each Party, any of the individuals
listed on Annex A under the name of such Party.
(d)    “Availed Party” has the meaning set forth in Section 9.2(a).
(e)    “Billing Period” has the meaning set forth in Section 6.1.
(f)    “Building” has the meaning set forth in Annex B, Part VII, Section A.
(g)    “CRC Services” means the Services generally described on Annex C and any
other Service provided by CRC or any of its Subsidiaries pursuant to this
Agreement.
(h)    “CRC Space” has the meaning set forth in Annex B, Part VII, Section A.
(i)    “Effective Time” means 11:59 p.m., Eastern Time, on November 30, 2014.
(j)    “Fee” or “Fees” has the meaning set forth in Section 5.1.
(k)    “Gross Rental Fee” has the meaning set forth in Annex B, Part VII,
Section A.
(l)    “Office Term” has the meaning set forth in Annex B, Part VII, Section A.
(m)    “OPC Services” means the Services generally described on Annex B and any
other Service provided by OPC or any of its Subsidiaries pursuant to this
Agreement.
(n)    “Oxy Westwood” has the meaning set forth in Annex B, Part VII, Section A.
(o)    “Partial Termination” has the meaning set forth in Section 3.3(a).
(p)    “Party” means OPC or CRC, as applicable. “Parties” means OPC and CRC.
(q)    “Security Regulations” has the meaning set forth in Section 9.2(a).
(r)    “Services” means the OPC Services or the CRC Services, individually, or
the OPC Services and the CRC Services, collectively, as the context may
indicate.
(s)    “Subject Party” has the meaning set forth in Section 3.4(d).
(t)    “Systems” has the meaning set forth in Section 9.2(a).
(u)    “Term” has the meaning set forth Section 2.1.
Section 1.2    Interpretation. In this Agreement, unless the context clearly
indicates otherwise:
(a)    words used in the singular include the plural and words used in the
plural include the singular;
(b)    references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Subsidiaries” shall be deemed to
mean such Person’s Subsidiaries following the Initial Distribution;
(c)    any reference to any gender includes the other gender and the neuter;
(d)    the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;
(e)    the words “shall” and “will” are used interchangeably and have the same
meaning;
(f)    the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;
(g)    any reference to any Article, Section or Annex means such Article or
Section of, or such Annex to, this Agreement, as the case may be, and references
in any Section or definition to any clause means such clause of such Section or
definition;
(h)    the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;
(i)    any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;
(j)    any reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;
(k)    relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;
(l)    accounting terms used herein shall have the meanings historically
ascribed to them by OPC and its Subsidiaries, including CRC and its
Subsidiaries, in its and their internal accounting and financial policies and
procedures in effect as of the date of this Agreement;
(m)    if there is any conflict between the provisions of the Separation
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof; if there is any conflict between the
provisions of the main body of this Agreement and the Annexes hereto, the
provisions of the main body of this Agreement shall control unless explicitly
stated otherwise in such Annex;
(n)    the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement;
(o)    any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be (and, accordingly, if
Services are provided by Subsidiaries of OPC, references to “OPC” shall be
deemed to be references to such Subsidiaries which provide the Services under
this Agreement; if Services are provided by Subsidiaries of CRC, references to
“CRC” shall be deemed to be references to such Subsidiaries which provide the
Services under this Agreement);
(p)    unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States; and
(q)    the language of this Agreement shall be deemed to be the language the
Parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against either Party.
ARTICLE II    
TERM
Section 2.1    Term. The term of this Agreement shall commence as of the
Effective Time and end on the second anniversary of the Effective Time (the
“Term”).
ARTICLE III    
PERFORMANCE OF SERVICES
Section 3.1    General.
(a)    During the Term, and subject to the terms and conditions of this
Agreement, OPC will use commercially reasonable efforts to provide, or cause to
be provided, the OPC Services to CRC and its Subsidiaries and to otherwise
comply with its obligations as stated in Annex B and Annex C (as applicable).
(b)    During the Term, and subject to the terms and conditions of this
Agreement, CRC will use commercially reasonable efforts to provide, or cause to
be provided, the CRC Services to OPC and its Subsidiaries and to otherwise
comply with its obligations as stated in Annex B and Annex C (as applicable).
(c)    Notwithstanding anything to the contrary in this Agreement, neither OPC
nor CRC (nor any of their respective Subsidiaries) shall be required to perform
Services hereunder or take any actions relating thereto that would conflict
with, breach or violate any applicable law, contract, license, sublicense,
authorization, certification or permit.
Section 3.2    Additional Services.
(a)    If CRC reasonably determines that additional transition services (not
listed on Annex B) of the type previously provided by OPC and its Subsidiaries
to the CRC Business are necessary to conduct the CRC Business and CRC and its
Subsidiaries are not able to provide such services to the CRC Business, and if
OPC is willing, in its sole discretion, to provide such additional service
during the Term, the Parties may negotiate an amendment to Annex B setting forth
the additional service (each such service an “Additional OPC Service”), the
terms and conditions for the provision of such Additional OPC Service. Unless
otherwise agreed by the Parties, the fees payable for such Additional OPC
Service shall be the same as the Fees set forth in Section 5.1.
(b)    If OPC reasonably determines that additional transition services (not
listed on Annex C) of the type previously provided by CRC and its Subsidiaries
to the OPC Business are necessary to conduct the OPC Business and OPC and its
Subsidiaries are not able to provide such services to the OPC Business, and if
CRC is willing, in its sole discretion, to provide such additional service
during the Term, the Parties may negotiate an amendment to Annex C setting forth
the additional service (each such service an “Additional CRC Service”), the
terms and conditions for the provision of such Additional CRC Service. Unless
otherwise agreed by the Parties, the fees payable for such Additional CRC
Service shall be the same as the Fees set forth in Section 5.1.
(c)    Unless expressly set forth in Annex B or Annex C, any transfer or
conversion of data (regardless of the form or the media on which such data is
stored) to a format different from the format in which such data existed
immediately prior to the Effective Time will be considered an Additional
Service.
Section 3.3    Procedure.
(a)    Any requests by a Party to the other Party regarding any modification or
alteration to the provision of the Services must be made by an Authorized
Representative (it being understood that the receiving Party shall not be
obligated to agree to any modification or alteration requested thereby). A Party
receiving Services shall provide no less than 30 days written notice (unless a
shorter time is mutually agreed upon by the Parties) to the other Party of any
Services that, prior to the expiration of the Term, are no longer needed from
the other Party, in which case this Agreement shall terminate as to such
Services (a “Partial Termination”). The Parties shall mutually agree as to the
effective date of any Partial Termination. In the event of any termination prior
to the scheduled expiration of the Term or of any Partial Termination hereunder,
with respect to any terminated Services in which the Fee for such terminated
Services is charged as a flat monthly rate, if termination occurs other than the
end of the month, the Fee for that month shall be pro-rated to reflect a partial
month. Notwithstanding the immediately preceding sentence, to the extent any
amounts due or advances made hereunder relate to costs or expenses that have
been or will be incurred and that cannot be recovered by the Party providing
Services, such amounts due or advances made shall not be pro-rated or reduced
and the Party providing such Services shall not be required to refund to the
other Party any pro-rated amount for such costs or expenses; and the terminating
Party shall reimburse the Party providing such Services for any Third-Party
cancellation or similar charges incurred as a result of such early termination.
Notwithstanding anything to the contrary hereunder, each Party may avail itself
of the remedies set forth in Section 3.4(d) and 11.2 without fulfilling the
notice requirements of this Section 3.3(a).
(b)    In the event of a Partial Termination, this Agreement shall remain in
full force and effect with respect to the Services which have not been
terminated by the Parties as provided herein.
(c)    Each Party acknowledges and agrees that certain of the Services to be
provided under this Agreement have been, and will continue to be, provided (in
accordance with this Agreement) to the OPC Business or the CRC Business, as
applicable, by Third Parties designated by the Party responsible for providing
such Services hereunder. The Party to which any Third Party Service is provided
may, in its sole discretion, refuse such Service, in which case the Parties may
agree to designate another service provider or terminate such Service pursuant
to the procedure set forth in Section 3.3(a). Subject to the preceding sentence
and to the extent so provided, the Party responsible for providing such Services
shall use commercially reasonable efforts to (i) cause such Third Parties to
provide such Services under this Agreement and/or (ii) enable the Party seeking
the benefit of such Services and its Subsidiaries to avail itself of such
Services; provided, if any such Third Party is unable or unwilling to provide
any such Services, the Parties agree to use their commercially reasonable
efforts to determine the manner, if any, in which such Services can best be
provided (it being acknowledged and agreed that any costs or expenses to be
incurred in connection with obtaining a Third Party to provide any such Services
shall be paid by the Party to which such Services are provided; provided, the
Party responsible for providing such Services shall use commercially reasonable
efforts to communicate the costs or expenses expected to be incurred in advance
of incurring such costs or expenses).
Section 3.4    Disclaimer of Warranties; Limitation of Liability; Force Majeure.
(a)    Each Party acknowledges and agrees that the other Party makes no
warranties of any kind with respect to the Services to be provided hereunder,
and each Party hereby expressly disclaims all warranties, expressed or implied,
of any kind with respect to the Services to be provided hereunder, including any
warranty of non-infringement, merchantability, fitness for a particular purpose
or conformity to any representation or description as to the Services provided
hereunder. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE
PROVIDED UNDER THIS AGREEMENT WILL BE PROVIDED AS IS, WHERE IS, WITH ALL FAULTS,
AND WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY
TO ANY REPRESENTATION OR DESCRIPTION OR ANY OTHER WARRANTY WHATSOEVER.
(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY, IT IS EXPRESSLY ACKNOWLEDGED BY
THE PARTIES THAT NEITHER OPC, CRC NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL
HAVE ANY LIABILITY FOR THE SERVICES PROVIDED HEREUNDER AND FURTHER THAT NEITHER
OPC, CRC NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL HAVE ANY LIABILITY FOR
THE SERVICES PROVIDED BY ANY THIRD PARTY, UNLESS IN EITHER EVENT SUCH SERVICES
ARE PROVIDED IN A MANNER THAT CONSTITUTES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF THE PARTY (OR ITS SUBSIDIARY) PROVIDING SUCH SERVICES.
(c)    EXCEPT AS SET FORTH IN (OR RESULTING FROM A BREACH OF) SECTION 3.4(B),
ARTICLE V, ARTICLE VI, ARTICLE IX, SECTION 12.3 OR SECTION 12.4 BUT OTHERWISE
NOTWITHSTANDING ANYTHING TO THE CONTRARY, NEITHER OPC NOR CRC SHALL HAVE ANY
LIABILITY TO THE OTHER PARTY UNDER THIS AGREEMENT FOR LOSSES.
(d)    If either Party, any of its Subsidiaries or any Third-Party service
provider (each a “Subject Party”) is prevented from or delayed in complying,
either totally or in part, with any of the terms or provisions of this Agreement
by reason of fire, flood, storm, strike, walkout, lockout or other labor trouble
or shortage, delays by unaffiliated suppliers or carriers, shortages of fuel,
power, raw materials or components, equipment failure, any law, order,
proclamation, regulation, ordinance, demand, seizure or requirement of any
Governmental Authority, riot, civil commotion, war, rebellion, act of terrorism,
nuclear or other accident, explosion, casualty, pandemic, or act of God, or act,
omission or delay in acting by any governmental or military authority or the
other Party or any of its Subsidiaries or any other cause, whether or not of a
class or kind listed in this sentence, beyond the reasonable control and without
the fault of the Subject Party, then upon notice to the other Party, the
affected provisions and/or other requirements of this Agreement shall be
suspended during the period of such disability and, unless otherwise set forth
herein to the contrary, the Subject Party shall have no liability to the other
Party, its Subsidiaries or any other Person in connection therewith; provided,
the Subject Party shall not be excused for any obligation to make payments
pursuant to the terms of this Agreement. Each Party shall use commercially
reasonable efforts to promptly remove such disability as soon as possible;
provided, nothing in this Section 3.4(d) will be construed to require the
settlement of any strike, walkout, lockout or other labor dispute on terms
which, in the reasonable judgment of the Subject Party, are contrary to its
interest. It is understood that the settlement of a strike, walkout, lockout or
other labor dispute will be entirely within the discretion of the Subject Party.
If a Party is unable to provide any of the Services due to a disability
described in the first sentence of this Section 3.4(d), each Party shall use
commercially reasonable efforts to cooperatively seek a solution that is
mutually satisfactory to the Parties. In addition, upon becoming aware of a
disability causing a delay in performance or preventing performance of any
obligations of a Party under this Agreement, the Subject Party shall promptly
notify the other Party in writing of the existence of such disability and the
anticipated duration of the disability. The Party entitled to the benefit of the
Services shall have the right, but not the obligation, to engage subcontractors
to perform such obligations for the duration of the period during which such
disability delays or prevents the performance of such obligation by the Subject
Party, it being agreed that the Fees paid or payable under this Agreement with
respect to the Service affected by the disability shall be reduced (or refunded,
if applicable) on a dollar-for-dollar basis for all amounts paid by the Party
entitled to the benefit of the Services to such subcontractors, provided that
the Subject Party shall not be responsible for the amount of fees charged by any
such subcontractors to perform such Services to the extent they exceed the Fees
for the applicable period of disability. Notwithstanding anything to the
contrary hereunder, each Party shall make the mitigation and resolution of any
disability affecting its ability to perform hereunder a high priority and shall
use efforts of a type, intensity and duration which, taking into account the
type of Services and the significance of such Services to the other Party’s
business, represent a reasonably appropriate response to such disability, but in
any event no less than commercially reasonable efforts. In addition and
notwithstanding anything hereunder to the contrary, the Parties agree that this
Section 3.4(d) shall not be construed so as to excuse a Party from complying
with any of its obligations under Article IX.
Section 3.5    Transition of Responsibilities. Each Party agrees to use
commercially reasonable efforts to reduce or eliminate its and its Subsidiaries’
dependency on each Service as soon as is reasonably practicable. Each Party
agrees to cooperate with the other Party to facilitate the smooth transition of
the Services being provided to such Party by the other Party.
Section 3.6    Employee Status. During the Term of this Agreement:
(a)    No employee of a Party shall be deemed an employee of the other Party by
reason of such employee’s involvement in providing Services provided hereunder.
The employing Party shall bear the sole responsibility for payment of each such
employee’s wages, benefits, all withholding obligations to federal, state and
local taxation and insurance authorities and all other costs and expenses
associated with such employee.
(b)    No workers’ compensation insurance shall be obtained by either Party for
the employees of the other Party in connection with the Services provided
hereunder.
(c)    Each Party shall retain control over the time, manner and method of the
employment of its employees. This retained control shall include the right to
review employees’ performance, determine employees’ compensation and benefits,
discipline employees and determine whether or not to continue employees’
employment.
(d)    This Agreement shall not be construed as an agreement granting employees
any employment rights for a specific duration, and shall not constrain a Party’s
right to terminate the employment relationship with any of its employees.
(e)    Each employee shall be entitled to take vacation and other time off in
accordance with the policies of his or her employer, including sick leave and
military leave.
ARTICLE IV    
COOPERATION
Section 4.1    Cooperation. Each Party shall, and shall cause its Subsidiaries
to, provide reasonable cooperation to the other Party in all matters relating to
the provision and receipt of the Services, including providing information and
documentation reasonably requested by the other Party, other than information
and documentation protected by attorney-client privilege, sufficient for the
other Party to provide the Services and making available, as reasonably
requested by the other Party, timely decisions, approvals and acceptances in
order that the other Party and its Subsidiaries may perform their respective
obligations under this Agreement in a timely manner.
Section 4.2    Consents.
(d)    If the provision of the Services by a Party requires or triggers the
consent of any Third Party or any Governmental Approval, such Party shall use
reasonable efforts to acquire such consent or approval; provided, neither Party
shall be obligated under this Agreement to pay any consideration, grant any
concession or incur any Liability to any Third Party to obtain any such
Third-Party consent.
(e)    In the event that any Third-Party consent or any Governmental Approval
required for the provision of Services hereunder is not obtained, then, unless
and until such Third-Party consent or Governmental Approval is obtained, the
Parties shall, to the extent practicable, provide reasonable cooperation to each
other in achieving a reasonable alternative arrangement for the Party entitled
to the benefit of the Services to continue to process its work and for the Party
providing the Services to perform such Services.
ARTICLE V    
FEES
Section 5.1    Fees. For each Billing Period and in accordance with provisions
of Article VI, each Party shall pay the other Party a fee for Services provided
by such other Party under this Agreement, and unless explicitly stated otherwise
in Annex B or Annex C, such “Fee” paid by such Party shall be an amount equal to
$175 multiplied by the number of total hours worked during such relevant Billing
Period by employees of the other Party involved in the provision of Services to
the paying Party plus any amounts invoiced pursuant to Section 3.3(c). In
addition, for each Billing Period CRC shall pay to OPC the Gross Rental Fee for
the use of the CRC Space, and OPC shall pay to CRC the charge for mailroom,
loading dock and related services provided by CRC in accordance with Annex C,
Part V.
Section 5.2    Taxes. To the extent required or permitted by applicable law,
there shall be added to any Fees due under this Agreement, and each Party agrees
to pay to the other, amounts equal to any taxes, however designated or levied,
based upon such Fees, or upon this Agreement or the Services provided under the
Agreement, or their use, including state and local privilege or excise taxes
based on gross revenue and any taxes or amounts in lieu thereof paid or payable
by the Party providing Services hereunder. In the event taxes are not added to
an invoice from the Party providing Services hereunder, the Party being provided
such Services is responsible to remit to the appropriate tax jurisdiction any
additional amounts due including tax, interest and penalty. The Parties shall
cooperate with each other to minimize any of these taxes to the extent
reasonable. If additional amounts are determined to be due on the Services
provided hereunder as a result of an audit by a tax jurisdiction, the Party
provided the Services hereunder agrees to reimburse the Party who provided the
Services for the additional amounts due including tax, interest and penalty. The
Party obligated to make such reimbursement shall have the right to contest the
assessment with the tax jurisdiction at its own expense. The Party providing
Services hereunder will be responsible for penalty or interest associated with
its failure to remit invoiced taxes. The Parties further agree that,
notwithstanding the foregoing, neither Party shall be required to pay any
franchise taxes, taxes based on the net income of the other Party or personal
property taxes on property owned or leased by a Party and used by such Party to
provide Services. Notwithstanding anything else in this Agreement to the
contrary, the obligations of this Section 5.2 shall remain in effect until the
expiration of the relevant statutes of limitation.
ARTICLE VI    
INVOICE AND PAYMENT; AUDIT
Section 6.1    Invoices and Payment. Each Party providing a Service shall
maintain records reflecting each employee of such Party involved, and the number
of hours worked by such employee, in the provision of such Service. Within 20
days following the period beginning on December 1, 2014 and ending on March 31,
2015, and following the end of each calendar quarter thereafter during the Term
(or within 20 days after receipt of a Third Party supplier’s invoice in the case
of Services that are provided by a Third-Party supplier pursuant to Section
3.3(c)) (each such period, a “Billing Period”), each Party will submit to the
other Party for payment a written statement of amounts due under this Agreement
for such Billing Period or such Third Party supplier’s invoice, as applicable.
The statement will set forth the Fees and will reflect the number of hours
worked by each employee involved in providing Services to the paying Party
during such Billing Period (and include the descriptions set forth on Annex B or
Annex C, if appropriate). Each statement will specify the nature of any amounts
due for any Fee and will contain reasonably satisfactory documentation in
support of such amounts and such other supporting detail as the other Party may
reasonably require to validate such amounts due.
Section 6.2    Timing of Payment; No Offsets. Each Party will pay all amounts
due by such Party pursuant to this Agreement within 10 days after the date upon
which each such statement that is required to be provided hereunder is received
by such Party. Neither Party shall offset any amounts owing to it by the other
Party or any of its Subsidiaries against amounts payable by such Party hereunder
or any other agreement or arrangement. All timely payments under this Agreement
shall be made without early payment discount.
Section 6.3    Non-Payment. If either Party fails to pay the full amount of any
invoice within 30 days after its receipt of the invoice, such failure shall be
considered a material default under this Agreement. The remedies provided to
each Party by this Section 6.3 and by Section 11.2 shall be without limitation
of any other applicable provisions of this Agreement. Payments made after the
date they are due shall bear interest at a rate per annum equal to the Prime
Rate plus 2.0% (compounded monthly).
Section 6.4    Payment Disputes. Either Party may object to any amounts for any
Service invoiced to it at any time before, at the time of, or after payment is
made, provided such objection is made in writing to the other Party within 150
days following the termination of such Service. The disputing Party shall timely
pay the disputed items in full while resolution of the dispute is pending;
provided, the other Party shall pay interest at a rate per annum equal to the
Prime Rate plus 2.0% (compounded monthly) on any amounts it is required to
return to the disputing Party upon resolution of the dispute. Payment of any
amount shall not constitute approval thereof. Any dispute under this Section 6.4
shall be resolved in accordance with the provisions set forth in Article IV of
the Separation Agreement.
Section 6.5    Audit Rights.
(a)    Each Party may, at its own cost and expense, audit (or cause an
independent Third Party auditor to audit) the books, records and facilities of
the other Party to the extent necessary to determine the other Party’s
compliance with this Agreement with respect to Fees paid or payable pursuant to
this Article VI or the performance of its other obligations set forth in this
Agreement. For any given Service, each Party shall have the right to audit the
books, records and facilities of the other Party pertaining to such Service once
for each twelve-month period during which payment obligations are due (and at
such other times as may be required by applicable law); provided, any such audit
shall not be commenced later than 90 days after the termination of such Service.
(b)    Any audit shall be conducted during regular business hours and in a
manner that complies with the building and security requirements of, and does
not unreasonably interfere with the operations of, the Party being audited. The
Party desiring to conduct an audit shall provide notice to the Party to be
audited not less than 30 days prior to the commencement of the audit and shall
specify the date on which the audit will commence. If the audit concludes that
an overpayment or underpayment has occurred during the audited period, then the
Party that conducted the audit may raise an objection pursuant to the provisions
of Section 6.4.
ARTICLE VII    
INDEPENDENCE; OWNERSHIP OF ASSETS
Section 7.1    Independence. The Parties are independent contractors. All
employees and representatives of a Party and any of its Subsidiaries involved in
providing services shall be under the exclusive direction, control and
supervision of the Party or its Subsidiaries (or their subcontractors) providing
such Services, and not of the Party receiving such Services. In accordance with
Section 3.6, the Party or its Subsidiaries (or their subcontractors) providing
the Services will have the sole right to exercise all authority with respect to
the employment (including termination of employment), assignment and
compensation of such employees and representatives. This Agreement is a purely
commercial transaction between the Parties and nothing stated in this Agreement
shall operate to create any implied or fiduciary duty between the Parties.
Section 7.2    Assets. All procedures, methods, systems, strategies, tools,
equipment, facilities and other resources used by a Party, any of its
Subsidiaries or any Third-Party service provider in connection with the
provision of the Services hereunder shall remain the property of such Party, its
Subsidiaries or such service providers and, except as otherwise provided herein,
shall at all times be under the sole direction and control of such Party, its
Subsidiaries or such Third-Party service provider.
ARTICLE VIII    
TECHNOLOGY AND PROPRIETARY RIGHTS
Section 8.1    Intellectual Property Ownership.
(f)    Except as expressly provided in the Separation Agreement, nothing in this
Agreement shall transfer any rights, title or interests in any Intellectual
Property invented, created, conceived, or reduced-to-practice before or after
the Effective Time by or on behalf of any member of either Group or otherwise
controlled by or licensed to any member of such Group.
(g)    Subject to Article IX of this Agreement and Article VII of the Separation
Agreement (relating to Exchange of Information; Confidentiality), as between the
Parties, all Intellectual Property acquired by or for any member of either Group
in connection with providing the Services shall be owned by such member of such
Group. However, nothing in this Agreement obligates either Party to assign any
licenses or contracts to the other Party.
Section 8.2    No Implied Licenses. Except as expressly specified in this
Agreement, nothing in this Agreement will be deemed to grant to any member of
either Group, by implication, estoppel or otherwise, license rights, ownership
rights or any other Intellectual Property in any technology, work processes or
Software owned by any member of the other Group. However, nothing in this
Section 8.2 is intended to alter the terms of any grant of any rights, title or
interests in any Intellectual Property from OPC to CRC pursuant to the
Separation Agreement or Intellectual Property License Agreement.
ARTICLE IX    
CONFIDENTIALITY AND SYSTEM SECURITY
Section 9.1    Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information conveyed or otherwise received
by or on behalf of a Party in conjunction herewith are confidential and are
subject to the terms of the confidentiality provisions set forth in Section 7.7
of the Separation Agreement.
Section 9.2    System Security.
(c)    If any Party is given access to the other Party’s computer systems,
networks or software (collectively, “Systems”) in connection with the Transition
Services, the Party given access (the “Availed Party”) shall comply with all of
the other Party’s system security and other company policies, procedures and
requirements that have been provided to the Availed Party in advance and in
writing (collectively, “Security Regulations”), and shall not tamper with,
compromise or circumvent any security or audit measures employed by such other
Party. The Availed Party shall access and use only those Systems of the other
Party for which it has been granted the right to access and use.
(d)    Each Party shall use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems of the other Party gain such access, and use commercially reasonable
efforts to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel of the
restrictions set forth in this Agreement and of the Security Regulations.
(e)    Each Party shall use commercially reasonable efforts to ensure that its
personnel will access the Systems of the other Party only for the purpose of
providing the Services and, when accessing or using the Systems of the other
Party, shall not (i) introduce any viruses, worms, Trojan horses or other bugs
or errors in the Systems or (ii) open or forward any executable “ready to run”
files or other files which may cause damage to such Systems. Each Party reserves
the right to monitor the other Party’s use of the Internet and other activities
on its own Systems.
(f)    If, at any time, the Availed Party determines that any of its personnel
has sought to circumvent, or has circumvented, the Security Regulations, that
any unauthorized Availed Party personnel has accessed the Systems, or that any
of its personnel has engaged in activities that may lead to the unauthorized
access, use, destruction, alteration or loss of data, information or software of
the other Party, the Availed Party shall promptly terminate any such person’s
access to the Systems and promptly notify the other Party. In addition, such
other Party shall have the right to deny personnel of the Availed Party access
to its Systems upon notice to the Availed Party in the event that the other
Party reasonably believes that such personnel have engaged in any of the
activities set forth above in this Section 9.2(d) or otherwise pose a legitimate
security concern. The Availed Party shall use commercially reasonable efforts to
cooperate with the other Party in investigating any apparent unauthorized access
to such other Party’s Systems.
(g)    Each Party shall be responsible and liable for all damages or
unauthorized access resulting from the actions of its personnel in violation of
this Section 9.2.
ARTICLE X    
NO PARTNERSHIP OR AGENCY RELATIONSHIP
Section 10.1    No Partnership or Agency Relationship. Nothing in this Agreement
is intended or shall be deemed to constitute a partnership, agency, franchise or
joint venture relationship between the Parties or any of their Subsidiaries.
Neither Party shall have power to control the activities and operations of the
other Party or its Subsidiaries, nor to bind or commit the other Party or its
Subsidiaries.
ARTICLE XI    
TERMINATION
Section 11.1    General. Subject to the provisions of Section 11.4, this
Agreement shall terminate, and the obligation of each Party to provide all
Services shall cease, on the earliest to occur of (i) the date on which the
provision of all Services has been terminated by the Parties pursuant to Section
3.3, subject to the terms of Section 3.3, or (ii) the date on which the Term of
this Agreement has ended pursuant to Section 2.1 or 11.2.
Section 11.2    Termination of Entire Agreement. Subject to the provisions of
Section 11.4, a Party shall have the right to terminate this Agreement or effect
a Partial Termination effective upon delivery of written notice to the other
Party if the other Party: (a) makes an assignment for the benefit of creditors,
or becomes bankrupt or insolvent, or is petitioned into bankruptcy, or takes
advantage of any state, federal or foreign bankruptcy or insolvency act, or if a
receiver or receiver/manager is appointed for all or any substantial part of its
property and business and such receiver or receiver/manager remains undischarged
for a period of 30 days; or (b) materially defaults in the performance of any of
its covenants or obligations contained in this Agreement (or, in the case of a
Partial Termination, with respect to the Services being terminated) and such
default is not remedied to the nondefaulting Party’s reasonable satisfaction
within 45 days after receipt of written notice by the defaulting Party informing
such Party of such default, or if such default is not capable of being cured
within 45 days, if the defaulting Party has not promptly begun to cure the
default within such 45-day period and thereafter proceeded with all diligence to
cure the same.
Section 11.3    Procedures on Termination. Following any termination of this
Agreement or Partial Termination, each Party will cooperate with the other Party
as reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Subsidiaries’ businesses. Termination shall not affect any right
to payment for Services provided prior to termination.
Section 11.4    Effect of Termination. Article V (with respect to Fees and Taxes
attributable to periods prior to termination), Sections 6.1, 6.2, 6.4, 6.5 and
11.3, this Section 11.4 and Articles I, VII, IX, XII and XIII shall survive any
termination of this Agreement. For the avoidance of doubt, neither (a)
termination of a particular Service hereunder nor (b) termination of this
Agreement with respect to the Services provided under one Annex, but not the
other Annex, shall be a termination of this Agreement.
ARTICLE XII    
INDEMNIFICATION
Section 12.1    IN THIS ARTICLE XII AND IN SECTION 13.12, THE PHRASE “REGARDLESS
OF FAULT” MEANS WITH RESPECT TO ANY INDEMNITY OR RELEASE PROVISION THAT THE
INDEMNITY OR RELEASE IS BEING GIVEN WITHOUT REGARD TO THE FAULT OF THE PARTY OR
PERSON BEING RELEASED OR INDEMNIFIED AND THAT THE INDEMNITY OR RELEASE WILL BE
ENFORCEABLE EVEN IF THE LIABILITY BEING RELEASED OR INDEMNIFIED AGAINST WAS
CAUSED BY THE NEGLIGENCE (OF ANY DEGREE OR CHARACTER), STRICT LIABILITY, BREACH
OF DUTY OR ANY OTHER FAULT ON THE PART OF THE PARTY OR PERSON BEING RELEASED OR
INDEMNIFIED.
Section 12.2    IT IS THE INTENTION OF THE PARTIES THAT THE INDEMNITIES AND
RELEASES IN THIS ARTICLE XII AND IN SECTION 13.12 COMPLY WITH BOTH THE EXPRESS
NEGLIGENCE DOCTRINE AND THE CLEAR AND CONSPICUOUS RULE AND THAT WHEREVER
“REGARDLESS OF FAULT” APPEARS IN THIS ARTICLE XII, THE DEFINITION SET OUT IN
SECTION 12.1 IS INCORPORATED AS THOUGH FULLY SET OUT THEREIN.
Section 12.3    Indemnification by CRC. CRC shall REGARDLESS OF FAULT indemnify,
defend and hold harmless each of the OPC Indemnitees for any Losses incurred by
them in connection with or arising out of any: (a) CRC’s, its Subsidiaries’,
employees’, suppliers’ or contractors’ gross negligence or willful misconduct in
the provision of the CRC Services by CRC, its Subsidiaries, employees, suppliers
or contractors pursuant to this Agreement; (b) any Action that determines that
the provision by CRC or its Subsidiaries and/or the receipt by any of the OPC
Indemnitees of any CRC Services infringes upon or misappropriates the
Intellectual Property of any Third Party, to the extent that any such Losses are
determined to have resulted from CRC’s, its Subsidiaries’, employees’,
suppliers’ or contractors’ gross negligence or willful misconduct; and (c)
Third-Party claims arising out of the provision of the OPC Services, except to
the extent that such Third-Party claims for Losses are finally determined by a
final non-appealable decision of a court having jurisdiction over CRC and OPC or
pursuant to Article IV of the Separation Agreement to have arisen out of the
gross negligence or willful misconduct of OPC or its Subsidiaries or their
respective employees, suppliers or contractors in providing the OPC Services.
Section 12.4    Indemnification by OPC. OPC shall REGARDLESS OF FAULT indemnify,
defend and hold harmless the CRC Indemnitees for any Losses incurred by them in
connection with or arising out of: (a) OPC’s, its Subsidiaries’, employees’,
suppliers’ or contractors’ gross negligence or willful misconduct in the
provision of the OPC Services by OPC, its Subsidiaries, employees, suppliers or
contractors pursuant to this Agreement; (b) any Action that determines that the
provision by OPC or its Subsidiaries and/or the receipt by any of the CRC
Indemnitees of any OPC Services infringes upon or misappropriates the
Intellectual Property of any Third Party, to the extent that any such Losses are
determined to have resulted from OPC’s, its Subsidiaries’, employees’,
suppliers’ or contractors’ gross negligence or willful misconduct; and (c)
Third-Party claims arising out of the provision of the CRC Services, except to
the extent that such Losses are finally determined by a final non-appealable
decision of a court having jurisdiction over OPC and CRC or pursuant to Article
IV of the Separation Agreement to have arisen out of the gross negligence or
willful misconduct of CRC or its Subsidiaries or their respective employees,
suppliers or contractors in providing the CRC Services.
Section 12.5     Waiver of Consequential Damages; Professional Opinions.
(a)    Each Party shall have a duty to mitigate the Losses for which the other
is responsible hereunder. IN NO EVENT SHALL EITHER PARTY OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL (INCLUDING LOSS OF REVENUES OR PROFITS, LOSS OF DATA, LOSS OF
GOODWILL AND LOSS OF CAPITAL, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES), EXEMPLARY OR PUNITIVE DAMAGES OR THE LIKE ARISING
UNDER ANY LEGAL OR EQUITABLE THEORY OR ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT (OR THE PROVISION OF SERVICES HEREUNDER), ALL OF WHICH ARE HEREBY
EXCLUDED BY AGREEMENT OF THE PARTIES REGARDLESS OF WHETHER OR NOT ANY PARTY TO
THIS AGREEMENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,
THE FOREGOING SHALL NOT APPLY TO ANY SUCH DAMAGES OWED TO A THIRD PARTY UNDER A
CLAIM MADE BY SUCH THIRD PARTY FOR WHICH AN INDEMNITY IS OWED PURSUANT TO
SECTION 12.3 OR 12.4. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
(b)    It is not the intent of either Party to receive from the other Party, or
any of its officers, employees, Subsidiaries or representatives, professional
opinions, whether with regard to tax, legal, treasury, finance, employment or
other business and financial matters, or technical advice, whether with regard
to information technology or other matters; neither Party shall rely on, or
construe, any Service provided to it as such professional advice or opinions or
technical advice; and each Party shall seek all third-party professional advice
and opinions or technical advice as it may desire or need in connection with its
business and operations.
Section 12.6    Indemnification Is Exclusive Remedy. Except for equitable relief
and rights pursuant to Section 5.2, Section 6.3 or Article IX, the
indemnification provisions of this Article XII shall be the exclusive remedy for
breach of this Agreement.
Section 12.7    Risk Allocation. Each Party agrees that the Fees charged under
this Agreement reflect the allocation of risk between the Parties, including the
disclaimer of warranties in Section 3.4(a) and the limitations on liability in
Section 3.4(b), Section 3.4(c) and Section 12.5. Modifying the allocation of
risk from what is stated here would affect the Fees that each Party charges, and
in consideration of those Fees, each Party agrees to the stated allocation of
risk.
Section 12.8    Insurance. Each Party (as to itself) shall insure or self-insure
liabilities it assumes under this Agreement and shall procure insurance coverage
consistent with peer companies of similar size and industry.
Section 12.9    Indemnification Procedures. All claims for indemnification
pursuant to this Article XII shall be made in accordance with the provisions set
forth in Section 5.7 of the Separation Agreement. Notwithstanding anything to
the contrary hereunder, no cause of action, dispute or claim for indemnification
may be asserted against either Party or submitted to arbitration or legal
proceedings which accrued more than two years after the later of (i) the
occurrence of the act or event giving rise to the underlying cause of action,
dispute or claim and (ii) the date on which such act or event was, or should
have been, in the exercise of reasonable due diligence, discovered by the Party
asserting the cause of action, dispute or claim.
ARTICLE XIII    
MISCELLANEOUS
Section 13.1    Entire Agreement. Without limiting Section 1.2(m), this
Agreement, including the Annexes hereto and the sections of the Separation
Agreement referenced herein, constitutes the entire agreement between the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior agreements, negotiations, discussions, understandings and commitments,
written or oral, between the Parties with respect to such subject matter.
Section 13.2    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION OR RULE THEREOF THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
Section 13.3    Amendment. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of OPC and CRC.
Section 13.4    Waiver. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the Party or Parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to either Party, it
is in writing signed by an authorized representative of such Party. The failure
of either Party to enforce at any time any provision of this Agreement shall not
be construed to be a waiver of such provision, or in any way to affect the
validity of this Agreement or any part hereof or the right of either Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
Section 13.5    Partial Invalidity. Wherever possible, each provision hereof
shall be interpreted in such a manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision or provisions shall be ineffective to the extent, but
only to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.
Section 13.6    Execution in Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the Parties.
Section 13.7    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either Party under this
Agreement shall not be assignable by such Party without the prior written
consent of the other Party. The successors and permitted assigns hereunder shall
include any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise).
Section 13.8    Third-Party Beneficiaries. Except to the extent otherwise
provided in Article XII and Section 13.12, the provisions of this Agreement are
solely for the benefit of the Parties and their respective Subsidiaries,
successors and permitted assigns and shall not confer upon any Third Party any
remedy, claim, liability, reimbursement or other right in excess of those
existing without reference to this Agreement.
Section 13.9    Notices. All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given when
delivered or mailed in accordance with the provisions of Section 10.5 of the
Separation Agreement.
Section 13.10    Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.
Section 13.11    No Public Announcement. Neither OPC nor CRC shall, without the
approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that either Party shall be so obligated by law or the rules of any
regulatory body, stock exchange or quotation system, in which case the other
Party shall be advised and the Parties shall use commercially reasonable efforts
to cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with
applicable law, accounting and SEC disclosure obligations or the rules of any
stock exchange.
Section 13.12    Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a stockholder, director, employee, officer,
agent or representative of CRC or OPC, in such individual’s capacity as such,
shall, REGARDLESS OF FAULT, have any liability in respect of or relating to the
covenants or obligations of such Party under this Agreement and, to the fullest
extent legally permissible, each of CRC and OPC, for itself and its respective
stockholders, directors, employees, officers and Subsidiaries, waives and agrees
not to seek to assert or enforce any such liability that any such Person
otherwise might have pursuant to applicable law.
Section 13.13    Dispute Resolution. The Parties agree that any dispute,
controversy or claim between them with respect to the matters covered hereby
shall be governed by and resolved in accordance with the procedures set forth in
Article IV of the Separation Agreement.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
authorized representatives as of the date first above written.
OCCIDENTAL PETROLEUM CORPORATION




By:    /s/ Marcia E. Backus    
Name:     Marcia E. Backus
Title:     Vice President and General Counsel




CALIFORNIA RESOURCES CORPORATION




By:    /s/ Todd A. Stevens    
Name:     Todd A. Stevens
Title:     President and Chief Executive Officer


ANNEX A
AUTHORIZED REPRESENTATIVES


Authorized Representatives of OPC:
Authorized Representatives of CRC:
•    Marcia Backus
•    Jennifer Kirk
•    Jody Johnson
•    Roy Pineci



ANNEX B
DESCRIPTION OF OPC SERVICES


Part I – Accounting
1.
Overall general consulting needs based on historical knowledge embedded in
either company

2.
Support, as needed, and information for regulatory inquiries, including state
escheat audits, etc.

3.
Training and support for the Marketing back office activities for CRC Marketing

4.
Access to records and information to complete regulatory filings, including the
Proxy statement

5.
Assistance with HFM Planning Module, including setting up new forms and
templates

6.
Payroll training from OPC

a.
Including but not limited to assistance with changing payroll frequency of all
CRC employees to bi-weekly

7.
Land Administration

a.
General consulting needs based on historical knowledge embedded in OPC

b.
File room location & staff – File room and staff (both scanning and filing) are
needed until new space is obtained and staffed

i.
Scanning services are limited to scanning of files and emailing to CRC personnel
making the request.

ii.
Scanning services do not include scanning to network connected systems such as
Insight or FileNet as OPC Records Management personnel will not have CRC network
access; however, the digital scan output will be transferred to CRC in a format
facilitating direct input to CRC systems.

iii.
There are approximately 3900 linear feet of CRC records housed in Houston (324
boxes). The equivalent of 1 person will be needed to support ongoing CRC needs
up to the point the records are transferred to CRC. OPC Records Management will
provide assistance to prepare records for shipment.

c.
Office space – 1 office in Houston near the files for CRC Land Admin staff while
the files are still in Houston

d.
Continuing owner relations and accounting support for DOI related activities

8.
Revenue and Regulatory

a.
Owner Services – assistance to help gather the information such as detailed
suspense loads and checkwrite details

b.
Revenue – Audits: assistance from OEMI to help pull any purchase statements,
third party invoices and pricing

c.
Regulatory – assistance to pull historical data (royalty payments to MMS/ONRR)
when needed for future audits

9.
OneOxy/Business Support

a.
Consultation and assistance from Phil Limos’ finance support groups for a period
of 6 months (several groups - OneOxy, JVA, Fixed Assets, Projects)

b.
Access to Shannon Grossman’s group for a period of 6 months (for OneOxy/OneCal
Supply Chain Systems support)

c.
Training and consultation with the financial and operational database and
management reporting software (SSAS Cube) post-separation from Jayce Roundtree
or someone from the OPC Financial Reporting team. This is where most of the
management reports will be generated from and there are no current "heavy users"
in CA.

10.
Accounts Payable

a.
Escheat preparation and information (historical information) for issues that go
back a number of years

b.
Third Party/Internal Audit – will need historical information (historical
information) for issues that go back a number of years

c.
Regulatory or Government filings & requests – preparation and information
(historical information) for issues that go back a number of years (includes
Forms 1099, California Resident and Non-Resident Withholding (Forms 592), Annual
Withholding Tax Returns for U.S. Source Income of Foreign Persons (For 1042) and
related Forms W-8, Proxy reporting, etc.)

d.
Assistance with Concur and OAS systems/process

e.
Assistance with iSupplier – process/system support

f.
Assistance with Bottom-line system

g.
Assistance with invoice scanning system

h.
For the avoidance of doubt, Accounts Payable support will not include any IT
systems or application support.

i.    
Part II – HR
1.
Benefits accounting through the preparation of 2014 financial reports

2.
Occupational Health Services

a.
Complete STD cases open at Effective Time

b.
Ongoing consulting on prior cases

c.
Ongoing drug testing for random, DOT, post-accident and probable suspicion until
CRC sets up

3.
HRIS Operations – for months of December 2014 and January 2015, HRIS operational
support and training of CRC’s HRIS personnel

4.
HRIS Support – Ongoing consulting and sharing of technical specifications
through YE2015

5.
Consulting and provision of data related to OPC’s Compensation, Benefits and
Executive Compensation programs as needed to complete transitions to CRC and for
preparation of CRC’s proxy statement

6.
“Contractor” access to Taleo applicant tracking system

a.
Access required through December 31, 2014

7.
Relocation Services

a.
Complete in-process relocations active at Effective Time

b.
Provide assistance in year-end tax calculations

c.
Consulting with CRC HR staff and relocated employees through YE 2015

8.
Technical Training – Ongoing consulting with the internal authors of technical
training and competency assurance programs with respect to the design and
development of those programs



Part III – IT
1.
General system support

a.
OPC Group IT will provide general application support services to CRC Group IT
through the first month’s closing cycle after the Effective Time. This would
include general system support by working with CRC Group IT staff to
troubleshoot and resolve errors related to the month end closing activities.
However, the scope of transition services will not include implementation
services, training or systems consulting.

2.
PeopleSoft HCM application

a.
OPC Group IT will provide IT support for the PeopleSoft HCM application(s) for
the first two (2) pay cycles following the Effective Time; provide year-end
support for calendar year 2014; and provide interfaces support through December
31, 2014. These transition services will include working with CRC Group IT staff
to troubleshoot and resolve errors related to the pay cycle, year-end activities
and interfaces associated with the PeopleSoft HCM application(s).

b.
OPC Group IT will also provide consultancy services for the designated CRC Group
PeopleSoft Administrator through December 31, 2014. These transition services
will include working with CRC Group IT support on environment troubleshooting,
tax updates, and MasterTax software support.

3.
Services related to Marketing – OPC Group IT will provide assistance with the
first monthly close process post-separation.

4.
Revenue 1099 application – upon final implementation of the OPC OneOxy system,
OPC Group IT will provide support through December 31, 2014 as necessary to CRC
Group IT to implement and test the system.

5.
PowerPlan application – upon final implementation of the OPC PowerPlan system,
OPC Group IT will provide support and training through December 31, 2014 as
necessary to CRC Group IT to implement and test the system.

6.
Data Transfer from OPC Systems to CRC Systems – OPC Group IT will provide
support as necessary to CRC Group IT to ensure that data is fully transferred to
CRC. Data may encompass physical and electronic records, both general archives
and system-specific data. Specifically, General Ledger and Revenue data are to
be transferred upon completion of business process activities for November
activity processed in December.

7.
Wilshire Office PBX Support – OPC Group IT will continue to provide basic PBX
support for the Wilshire office building (including the Hammer Museum since
there is a single PBX system for both facilities) until the expiration of the
Office Term under Annex B, Part VII, Section A.

8.
Wilshire Office Printers – CRC Group personnel will continue to be able to use
the Ricoh and Lanier printers at the Wilshire office building until the
expiration of the Office Term under Annex B, Part VII, Section A.

9.
Wilshire Office Network Equipment – CRC Group IT will utilize the Cisco 6509
core switches in the 5th Floor data/network center, network cabling between the
5th Floor data/network center and the CRC Space (defined in Annex B, Part VII,
Section A) within the Wilshire office building, and the floor switches, wireless
access points, and associated cabling on each floor (or portion thereof) of the
CRC Space. This will allow for a CRC Group network that is separate from the OPC
Group network. All of the foregoing equipment will continue to be owned by the
OPC Group, but CRC Group IT will be entitled to utilize such equipment until the
expiration of the Office Term under Annex B, Part VII, Section A.

10.



Part IV – Marketing
1.
Regulatory/Access to Information – OPC will provide such data, technical and
other information for pre-spin periods as CRC may reasonably request for
purposes of making required regulatory filings during 2015, and responding to
regulatory requests for data following the separation.



Part V – Tax
1.
Property Tax

a.
Assistance with the annual California property tax filings to the State Board of
Equalization and the County Assessor’s office using California Rendition and
assistance with the testing of California Rendition

b.
Assistance with the Change in Ownership filings resulting from the Internal
Restructuring

c.
Assistance with Power Plan and remitting California property tax payments and
accounting for secured and unsecured regular, supplemental, and escaped
assessments

d.
Assistance with property tax examinations

2.
Sales and Use Tax

a.
Retrieval and processing of data using Second Decimal

b.
Assistance with Power Plan and remitting sales and use tax payments and
accounting

c.
Assistance with State Board of Equalization examinations

3.
Excise Tax and Business Tax

a.
Assist in monthly, quarterly, and annual Federal, State, and Local excise and
business tax compliance reporting and payments

b.
Advise and assist in Federal and State registration and tax audits

4.
Income and Franchise Tax

a.
Assistance (including data migration and training) with Oracle’s tax fixed asset
module. Beginning balance information (as of November 30, 2014) will be
available to be loaded into CRC’s instance of the Oracle tax fixed asset module
beginning in the week of January 26, 2015.

b.
Assistance with Corptax Compliance including data migration, testing and set-up
through February 28, 2015

c.
Assistance with the preparation of the short year December 2014 income/franchise
tax returns and the 2014 income tax provision

i.
Assistance with the preparation of the 2014 income tax provision using the
November 30, 2014 stub period information provided by OPC. The preliminary
November 30 current tax calculation and cumulative temporary differences will be
available to CRC on or before January 6, 2015. Final cumulative temporary
differences of November 30, 2014 to be provided by OPC to CRC by March 17, 2015.

ii.
Assistance with the preparation of the short year December 2014 income/franchise
tax returns as contemplated by Section 2.2(i) of the Tax Sharing Agreement. OPC
will provide assistance with respect to historical balances, historical
elections, historical accounting methods, and historical compliance practices
until September 15, 2015.



Part VI – Technical Reserves Review
1.
CRC will be following the established OPC reserves review process for the 2014
cycle, which will require maintaining the services of the OPC Technical Reserves
Review Team (“TRRT”) and the OPC Reserves staff through March 2015.

a.
Approve change records

b.
Compile Petrolook data

c.
Prepare summary numbers for Form 10-K filing and Board of Directors meetings

d.
Support CRC through KPMG audit

2.
In addition to providing 2014 reserve reviews, the TRRT will need to effect the
transfer of all electronic California reserves information from the current
Houston servers to CRC servers. This would occur following the close of the 2014
cycle (ca. January 30, 2015).



Part VII – Miscellaneous
A. Use of Wilshire Office Space
1.
Through June 30, 2015 (the “Office Term”), CRC shall be entitled to occupy the
entirety of floors 6, 7, 10 and 11 and 75% of floor 14 (the “CRC Space”) of
10889 Wilshire Boulevard, Los Angeles, California (the “Building”), which is
currently owned by Oxy Westwood Corporation, a California corporation (“Oxy
Westwood”), a wholly owned subsidiary of OPC.

a.
CRC shall give 30 days’ notice to Oxy Westwood and OPC prior to vacating all or
any portion of the CRC Space. CRC shall be deemed to have vacated the CRC Space
when it has surrendered possession of such space in a “broom-clean” condition
and removed its personal property therefrom.

b.
CRC shall not be entitled to occupy or use any portion of the Building other
than the CRC Space without the prior written consent of Donald P. de Brier, the
President of Oxy Westwood.

c.
CRC shall pay a monthly gross rental fee (the “Gross Rental Fee”) for its use of
the CRC Space during the Office Term, which will equal an amount per month of
$3.25 per net rentable square foot of space in the CRC Space.

d.
The Gross Rental Fee will cover charges for water, gas, heat, electricity, other
forms of power, sewage, office telephone and other charges for public utilities
that are shared with Oxy Westwood during the Office Term, except that CRC shall
be directly responsible for all internet, wireless internet, cable and satellite
television services for the CRC Space.

e.
Oxy Westwood shall continue to provide cleaning services for the CRC Space as
has been customarily provided in the past, except that carpet cleaning service
shall be reduced to two times per month. The charges for such services are
covered by the Gross Rental Fee.

f.
All real estate taxes assessed upon the Building will be borne by Oxy Westwood
and (as to CRC) are covered by the Gross Rental Fee. Each of Oxy Westwood, OPC
and CRC shall pay and be responsible for all taxes on their respective personal
property in the Building.

g.
Oxy Westwood shall maintain such fire and casualty insurance with respect to the
Building, which it shall determine is satisfactory in its sole discretion, and
the premiums and other charges for such insurance will be covered (as to CRC) by
the Gross Rental Fee. CRC shall maintain fire and casualty insurance with
respect to its personal property in the CRC Space and comprehensive general
liability insurance against claims for bodily injury or death, and property
damage occurring on, in or about the CRC Space.

h.
The CRC space has been provided to CRC furnished, including office equipment, by
OPC, and CRC acknowledges and agrees that OPC owns all right and title to all
furnishings, office equipment and fixtures in the CRC Space and that CRC has no
right, title or interest in such furnishings, office equipment and fixtures. CRC
will not remove or cause to be removed any furnishings, office equipment or
fixtures in the CRC Space without the prior written consent of Donald P. de
Brier, President of Oxy Westwood. CRC shall keep and maintain such furnishings,
office equipment and fixtures in good and usable condition, reasonable wear and
tear excepted. Any CRC or other personal property remaining in the CRC Space
after CRC surrenders such CRC Space shall, at the option of OPC and Oxy
Westwood, be deemed to have been abandoned by CRC and may be retained or
disposed of by OPC or Oxy Westwood without obligation to CRC. Notwithstanding
the foregoing, the Parties acknowledge and agree that “office equipment” does
not include certain IT-related assets transferred from Oxy Inc. to CRC Services,
LLC pursuant to the Purchase and Sale Agreement between such parties.

i.
The Parties acknowledge and agree that CRC has assumed the OPC leases for
certain office equipment in the copy room and the mailroom in the CRC Space and
that Oxy Westwood and OPC have no right, title or interest in such equipment and
are not responsible for the servicing or maintenance of such equipment.

j.
Through the Office Term, Oxy Westwood and OPC will continue to provide bottled
water, water cooler and coffee service throughout the CRC Space and vending
machine supplies and services customarily provided by Oxy Westwood and OPC in
the break room on the 4th floor of the Building. All other beverage and food
service will be discontinued as of December 31, 2014.

k.
CRC will not install any signage on or in the Building, including the CRC Space,
or on or in the common areas of the floors of the Building in which the CRC
Space is located.

l.
CRC shall not transfer, assign or sublet its entitlement to occupy the CRC
Space, and any such purported transfer, assignment or sublease shall be null,
void, and without effect.

m.
Oxy Westwood and OPC shall be entitled to enter the CRC Space at all times for
the purposes of inspecting the space, making repairs and allowing buyers,
potential buyers, and potential tenants of the CRC Space and the Building, and
their agents, representatives and consultants, to inspect the CRC Space.

n.
Oxy Westwood and OPC will continue to provide security services for the Building
as customarily provided in the past with such modifications as they deem
appropriate in their sole discretion.

o.
Oxy Westwood and OPC will continue to provide document destruction services as
customarily provided in the past and the charge for the same will be covered (as
to CRC) by the Gross Rental Fee.

B. Treasury
1.
OPC Treasury will be working with CRC Treasury and CRC Marketing on
transitioning Letters of Credit and Parent Guarantees issued by OPC over to CRC.

C. CRC Supply Chain Management Employee
1.
Due to visa issues, Juan Pablo Tamayo has not been transferred to CRC and will
not be transferred until a visa is issued. J.P. Tamayo will continue to be
employed by OOGC and work supply chain issues on behalf of CRC during the
transition period. The transition period will be for approximately 2 months
until the end of January (it is anticipated the visa issue will be resolved at
that time). J.P. Tamayo is a member to the CRC Strategic Sourcing team.

D. Use of Long Beach Office Space
1.
CRC will continue to use OPC’s office space in the office building located at
301 East Ocean Boulevard, Long Beach, CA 90802, until approximately mid-December
2014. CRC will continue to use only the portions of OPC’s office space as are
being used by CRC personnel at the time of the Effective Time.

E. Elk Hills Regulatory Employee
1.
Ken Goltz, an Elk Hills employee who has been transferred to OPC payroll due to
deferred compensation issues, will continue to work on Elk Hills regulatory
issues on a part time basis until his retirement at YE2015.

F. Risk Management Services
1.
OPC insurance and risk management personnel will assist Greg Hodgson and his
team via telephone or e-mail regarding any risk management inquiries.



ANNEX C
DESCRIPTION OF CRC SERVICES


Part I – Accounting
1.
HFM support and consultations (Significant knowledge resides in CRC retained
employees) (12-18 months)

2.
Overall general consulting needs based on historical knowledge embedded in
either company

3.
Marketing/November Settlement and Pre-Effective Time True-Ups: Assistance from
CRC personnel to reconcile commodity purchase and sale accruals with actual
purchase and sale data

4.
OPC will require Larry Dale's assistance in Houston for a period of 2 or more
weeks in February, after the year-end close.

a.
Larry Dale will train Houston personnel in year-end closing procedures such as
equity pick-up entries and pass-back adjustments (if any).

b.
Larry Dale will instruct both accounting and HFM/PLN administrative personnel on
realigning the legal entity tree, to reflect all the 2014 changes to the current
parent / sub hierarchy, and will train them on the four parent / sub hierarchal
trees in HFM and how to keep the hierarchal trees in sync.



Part II – HR
1.
Ongoing consulting relating to OPC’s Compensation, Benefits, and Executive
Compensation programs

a.
Through year end 2015

b.
Volume expected to be major through the 2015 Proxy preparation period

2.
Internal legal services related to the above-mentioned Compensation, Benefits,
and Executive Compensation programs

a.
Through year end 2015

b.
Volume will be sporadic and tied to regulatory filings, corporate Committee
issues and discontinued programs

3.
Generalist HR support for Los Angeles based OPC personnel

a.
Through June 30, 2015

b.
Includes processing employees as they leave OPC employment (agreements, close
out activities, etc.)

c.
Volume expected to be moderate through March 31, 2015

4.
Benefits accounting through the preparation of 2014 financial reports



Part III – Marketing
1.
Regulatory/Access to Information – CRC will provide such data, technical and
other information for pre-spin periods as OPC may reasonably request for
purposes of making required regulatory filings during 2015, and responding to
regulatory requests for data following the separation.

2.
Phibro – CRC will make available employees who handled Phibro issues to assist
OPC until such time as Phibro ceases to be an affiliate of OPC (approx end of Q2
2015).



Part IV – IT
1.
Desktop Support – CRC Group IT will provide basic IT-related support for the OPC
Group personnel (including CBRE as part of the “Office of the Building”) at the
Wilshire office building through December 31, 2014, and Van Nuys Airport flight
support personnel until such flight operations have relocated to Houston
(anticipated to be no later than the end of Q2 2015). Commencing on January 1,
2015, (a) OPC Group IT will provide all IT and network support for the OPC Group
personnel (including CBRE as part of the “Office of the Building”) at the
Wilshire office building, and (b) CRC Group IT will provide all IT and network
support for the CRC Group personnel at the Wilshire office building until the
expiration of the Office Term under Annex B, Part VII, Section A.

2.
Data Transfer from CRC Systems to OPC Systems – CRC Group IT will provide
support as necessary to ensure that all data related to pre-spin production
operations data is transferred to OPC Group IT (e.g., November natural gas
actual volumes received in December).



Part V – Miscellaneous
A. Use of Wilshire Office Space
1.
During the Office Term, CRC shall staff and manage the mailroom and the loading
dock of the Building and continue to provide the same services, including mail,
package and other deliveries, on the same terms and in the same manner and
standards as has been customary in the Building. CRC has established UPS,
Federal Express and other mail and package delivery accounts and has assumed
OPC’s agreement for the pick-up of outgoing USPS mail. OPC shall pay 20% of the
cost and CRC shall pay 80% of the cost of such services during the Office Term.

B. Support for Steve Chazen
1.
CRC will provide OPC with access to Karen Plotts to assist Steven Chazen with
preparation for meetings and dinners relating to the OPC Board of Directors.




1